DETAILED ACTION
Claims 1-19 are pending. Claims 1 and 5-8 have been amended and claims 12-19 remain withdrawn due to an earlier restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed December 9, 2020, January 28, 2021, and February 10, 2021 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The English translations of the Non-Patent Literature documents Taiwanese, Japanese, and Korean search reports and foreign patent document JP2011111550 have not been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claims 4 and 5 recite Formulas 1-1 and 2 respectively where “n and m are each independently an integer ranging from 0 to 10”. However, claim 1 requires “Ar is a substituted or unsubstituted C7 to C30 aromatic ring group”. Therefore, one of n or m must be at least 1 in claims 4 and 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, and 8 of copending Application No. 16/211,145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to semiconductor resist compositions comprising an organometallic compound and a solvent. The organometallic compound represented by Chemical Formula 1 of ‘145 when defined as: R1 is an unsubstituted C7 to C30 benzyl group, such as a C12 benzyl group (naphthylmethyl) or C15 benzyl group (anthrylmethyl), and R12 to R14 are unsubstituted C1 to C10 alkyl encompasses the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, a Notice of Allowance was mailed April 9, 2021.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, and 8 of copending Application No. 16/712,701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to semiconductor resist compositions comprising an organometallic compound and a solvent. The organometallic compound represented by Chemical Formula 1 of ‘701 when defined as: R1 is an unsubstituted C7 to C30 benzyl group, such as a C12 benzyl group (naphthylmethyl) or C15 benzyl group (anthrylmethyl), and R12 to R14 are unsubstituted C1 to C10 alkyl encompasses the instantly claimed organometallic compound represented by Chemical Formula 1 of instant claims 1-6, specifically Chemical Formulas 4 and 5 respectively of instant claim 7 when R11 is hydrogen and Y is hydrogen. The semiconductor resist of ‘701 further comprising a surfactant, cross-linking agent, leveling agent, and combination thereof encompasses instant claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Minegishi et al. (U.S. 2019/0310551).
Minegishi et al. teaches a radiation-sensitive composition (semiconductor resist) which includes a metal oxide having a structural unit represented by the following formula (1), and a solvent [abstract] (claim 1):

    PNG
    media_image1.png
    91
    449
    media_image1.png
    Greyscale
[abstract] wherein M is tin or lead, and R1 represents a monovalent organic group having no greater than 30 carbon atoms which includes at least one of an electron attractive group and an unsaturated bond-containing group [abstract] specifically, examples of the unsaturated bond-containing group in R1 include an aromatic group [0025] such as an naphthylmethyl group and an anthryl methyl group [0071] which is equivalent to an organometallic compound comprising a structural unit represented by Chemical Formula 1 of instant claims 1-4 and 6, specifically Chemical Formula 2 of instant claim 5, more specifically Chemical Formulas 4 and 5 respectively of instant claim 7 when Y is hydrogen and R12-R15 are hydrogen. Although Minegishi et al. does not teach a specific example of formula (1) with the above specified groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain such a compound and arrive at the instantly claimed organometallic compound through routine experimentation based on the substitution of equally suitable groups for the sought invention in order to achieve optimum radiation-sensitive properties, specifically superior sensitivity [0016].
	With regard to claim 8, Minegishi et al. teaches the radiation-sensitive (semiconductor resist) composition may contain in addition to the components (A) to (D), an acid generator [0146].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Minegishi et al. (U.S. 2019/0310551) as evidenced by Miyata et al. (JP2009134088). Translation previously provided.
	With regard to claim 9, Minegishi et al. also teaches the radiation-sensitive (semiconductor resist) composition may contain in addition to the components (A) to (D), an acid generator [0146], wherein specific examples include compounds disclosed in Japanese Publication 2009-134088 (Miyata) [0151] such as a triphenylsulfonium cation [Miyata 0100] which is equivalent to a photoacid generator comprising a triphenylsulfone-based compound of instant claim 9. Minegishi et al. also teaches the content of the acid generating agent with respect to 100 parts by mass of the metal oxide (A) may be, for example, no less than 0.1 parts by mass and no greater than 30 parts by mass [0152]. Therefore, the semiconductor resist composition of the instant claims comprising a photoacid generator having a triphenylsulfone-based compound is obvious over the teachings of Minegishi et al. as evidenced by Miyata et al. through incorporation by reference.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Minegishi et al. (U.S. 2019/0310551) as applied to claim 8 above, and further in view of Dilocker et al. (U.S. 2018/0362551).
With regard to claim 10, Minegishi et al. teaches the above composition but does not teach a binder resin.
However, Dilocker et al. teaches a metal composition useful in producing semiconductor devices [0001] comprising a refined metal-containing unit (RMU) which may further comprise a co-monomer with only one reactive functional group. Non-In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Dilocker et al. teaches it is known in the art to add first and second ethylenic unsaturated monomers to a composition comprising an organometallic compound for use in semiconductor devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minegishi et al. to include (meth)acrylic acid and methyl (meth)acrylate taught by Dilocker et al. through routine experimentation based on common knowledge in the art.
With regard to claim 11, Minegishi et al. teaches the above composition but does not teach a photopolymerizable monomer.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Dilocker et al. teaches it is known in the art to add a multifunctional monomer to a composition comprising an organometallic compound for use in semiconductor devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minegishi et al. to include 1,6-hexanediol di(meth)acrylate taught by Dilocker et al. through routine experimentation based on common knowledge in the art.
Response to Arguments
Due to the amendment filed February 8, 2021 of instant claim 1, the 102(a)(2) rejection over Minegishi et al. has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1. However, Minegishi is still being used as prior art because it continues to teach the semiconductor resist composition as instantly claimed, see above.

The Examiner would like to note that while the instant claims have been amended, the copending applications ‘145 and ‘701 still recite limitations encompassing the instant claims. Specifically ‘145 and ‘701 recite R1 is a C6 to C30 benzyl group, which encompasses a C12 benzyl group (naphthylmethyl) and/or a C15 benzyl group (anthrylmethyl) which encompasses the instant claims. Additionally, the instant claims are still rejected under 35 U.S.C. 103 over Minegishi. Furthermore, a Notice of Allowance has been mailed for copending application 16/211,145.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/           Examiner, Art Unit 1722   

/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722